DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSHIRO, YUKIO Japanese Patent Application Laid-Open No. 2019-82151. 
Oshiro discloses a throttle grip device (Par. [0023]. Figs. 1, 2, (G)) comprising: 

an interlocking member (Fig. 2, (2)) which includes an engaged portion (Fig. 2, (2a)) capable of being engaged with an engaging portion formed on the throttle grip (Fig. 2, (Ga)), and which is capable of rotating in conjunction with the normal rotation and the reversed rotation of the throttle grip (Par. [0023])); 
a case which is configured to rotatably hold the interlocking member (Par. [0022]. Fig. 1, (S)); 
a first urging unit which is configured to urge the interlocking member toward the initial position when the throttle grip is subjected to the normal rotation (Par. [0033]. Fig. 2, (4)); 
a second urging unit which is configured to urge the interlocking member toward the initial position when the throttle grip is subjected to the reversed rotation (Par. [0034]. Fig. 2, (5)); and 
a rotation angle detecting unit which is capable of detecting a rotation angle of the throttle grip by detecting a rotation angle of the interlocking member (Par. [0021], Figs. 2, (7)),
wherein the throttle grip device is capable of controlling an engine of a vehicle in accordance with the rotation angle of the throttle grip detected by the rotation angle detecting unit when the throttle grip is subjected to the normal rotation (Par. [0029]), and is capable of activating or deactivating a predetermined function of the vehicle when the throttle grip is subjected to the reversed rotation (Par. [0031] ), and
wherein the throttle grip device further comprises: a pressing unit which is capable of pressing the engaging portion against the engaged portion by an urging force of the second urging unit when the throttle grip is in the initial position (Pars. [0041], [0043], [0048], [0049]): as the resistance means are formed on surfaces connected to the engaged and engaging portions the resistance means execute a pressure between engaged and engaging portions as well in the initial position).
.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ARNOLD CASTRO/              Examiner, Art Unit 3747    


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747